Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 7,8,13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 7,8,13 and 14, the term “about” is used twice each.  It is not clear what the boundaries of this term are.
There are situations where terms such as “approximately”, “substantially”, “about”, and “generally” are acceptable and definite, such as the below situations:
A – When the specification defines the boundaries for use of the term. For example, “when I use the term about, I mean +/- 10%”.
B – When there is a statement on record that the term is used to accommodate manufacturing tolerances.
C – When there is an industry standard for the subject matter. For example, “the wall is approximately perpendicular to the floor”. Practitioners could likely agree what digressions from 90 degrees would be acceptable for this situation.
D – Where significant departure from the claimed limitation would cause the device to fail at its intended use.  For example “the male die is aligned substantially parallel to the female die”. If it diverges too much from that, it simply wouldn’t work.

	Further in regard to claims 7 and 8, it is not clear what the angle is measured relative to.

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim 6 is rejected under 35 U.S.C. 102a1 as being anticipated by CN 106563858, who shows a method of manufacturing a punch having al the recited steps as follows;
holding a blank having a base portion adapted to be a structural component for the punch (blank is intrinsically held for the operation shown in the figures); 
forming a working portion in the blank extending from the base portion to a first end (using the wire shown in the figures); 
machining a land area adjacent to the first end, wherein the land area has an inwardly tapered angle (see annotated figure below).

    PNG
    media_image1.png
    272
    321
    media_image1.png
    Greyscale



5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tuttle (1,595,588) in view of Lowe (7,174,763) and CN 106563858.
Tuttle shows a punch for manufacturing sockets, said punch having a hex portion in the working portion (17).
Tuttle does not disclose how the punch is formed.  Examiner takes Official Notice that it is well known to employ an EDM to shape a punch of this sort.  For example, CN 106563858 shows this in figures 1-6.  Additional examples are of record in the case, and further examples can be provided if challenged.  It would have been obvious to one of ordinary skill to have held the blank and formed the working end using an EDM, as 
Tuttle lacks a tapered land area, where the tapered angle is between about 0.5-3 degrees, or about 1.2-2.2 degrees.  Examiner takes Official Notice that it is well known for deforming punches to have a land area with a slight angle, for the purpose of easing withdrawal of the tool.  An example is Lowe, who discusses having an angle of 0-4 degrees adjacent the punch tip (Column 4, lines 14-16). Additional examples can be provided if challenged.  It would have been obvious to one of ordinary skill to have modified the process of making Tuttle by machining a land area near the end of the tip, between 0-4 degrees, as taught by Lowe and others, in order to aid in withdrawal of the punch.  
Since it is not clear what the boundaries of “about” are in this situation, Lowe’s disclosure of 0-4 degrees is deemed to meet the limitations of claims 7 and 8.

7.	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tuttle (1,595,588) in view of Lowe (7,174,763) and CN 106563858, Deyhim (2013/0139195), Brock (3,798,727) and the article by Peter Zelinski “EDM vs. Milling in Die/Mold Machining”.
	Tuttle, as modified in paragraph 4 above, shows a method of making a punch with most of the recited limitations.  
	Tuttle does not disclose the milling of the hexagonal portion, nor the machining of the end portion.  
Neither Tuttle nor CN 106563858 mentions following the EDMing with a milling or machining step.  Examiner takes Official Notice that it is well known to follow EDMing 
Accordingly, It would have been obvious to one of ordinary skill to have followed the EDMing step with a high-accuracy milling/machining step, to achieve the desired finish on the punch.  This is true for both the hexagonal section and the conical tip.  Examiner would like to stress how it is known to be important for these socket making punches to have high accuracy.  If the interior dimensions of the socket being made are too small, then the intended nut or bolt-head will not fit therein.  If the interior dimensions of the socket being made are too large, then there will be play between the socket and the nut or bolt-head, which can lead to stripping.
With regard to claim 15, the making of Tuttle’s punch is still lacking the step of EDMing grooves in the punch.  Since there is no recitation that the grooves remain in the working portion after the milling/machining, they appear to have no criticality (CN 

8.	Applicant's arguments have been fully considered.
	By amending the claims and drawings, Applicant has removed the cause of the rejection under 35 USC 112a.  Accordingly, this rejection has been dropped.
	Applicant has overcome the rejections of the independent claims under 35 USC 112b, but has not resolved these issues for the dependent claims, as seen above.
	The broadening of the claims by amendment has led to a new prior art rejection.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512.  The examiner can normally be reached on Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH E PETERSON/Primary Examiner, Art Unit 3724